El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 En abril de 1918, un registrador de la propiedad inscribió una escritura de enajenación y mencionó la existencia de un censo a que se bace referencia en el documento. En mayo de 1934, un condueño de la finca solicitó se cancelara la mención y el registrador se negó a cumplir esta súplica, fundado en que no había transcurrido el período estatutario de veinte años contado a partir de la fecha de la mención.
El artículo primero de una ley aprobada en 1923 (leyes de ese año, p. 37) disponía que:
“Los registradores de la propiedad a instancia escrita de parte o de su representante, autenticada ante notario, procederán a cancelar en el respectivo registro:
*254“(a) Las menciones de hipotecas, de censos y de otros derechos para el pago de dinero o precio aplazado de la compraventa de in-muebles, ya consten en los antiguos y modernos libros del registro, si hubieren transcurrido más de veinte (20) años desde que se ve-rificó la respectiva mención, cuando la parte interesada no solicitare la inscripción del derecho mencionado dentro del plazo de un año siguiente al día en que empiece a regir esta ley, o promoviere, dentro de ese período, demanda en reclamación de su derecho, anotándola en el registro.”
En 1924 (Leyes de ese año, p. 109) este inciso (a) fue enmendado en la siguiente forma:
“ (ai) Las menciones de hipotecas o de precio aplazado de la com-praventa de inmuebles, ya consten en los antiguos y modernos libros del registro, si hubieren transcurrido más de veinte (20) años desde que se verificó la respectiva mención, cuando la parte interesada no hubiere solicitado la inscripción del derecho mencionado dentro del plazo de un año siguiente al día 29 de agosto de 1923, o no hubiere promovido, dentro de ese período, demanda en reclamación de su de-recho, anotándola en el registro. Las menciones de censo no se can-celarán de los antiguos o modernos libros del registro cuando la parte interesada solicite la traslación del asiento o mención del derecho men-cionado a los modernos libros del registro dentro del plazo de dos años a contar desde el día en que empiece a regir esta ley o promueva dentro de ese período, demanda en reclamación de su derecho, ano-tándola en el registro; Disponiéndose, además, que dichos registra-dores de la propiedad a instancia escrita de parte o de su represen-tante, autenticada ante notario, procederán a cancelar también en el respectivo registro cualesquiera otras menciones de derechos para pago de dinero, que no se refieran al precio aplazado de la compraventa de inmuebles, cuando no se fije plazo, o no se indique en el título que motiva la mención que se constituye un gravamen sobre el in-mueble, si hubieren transcurrido más de cinco años.”
Podría admitirse que, según sostiene el registrador, el fin primordial de la enmienda fue conceder una prórroga dentro de la cual los asientos en los antiguos libros pudieran ser transferidos a los modernos o pudieran hacerse anota-ciones de lis pendens, como una medida necesaria para im-pedir la cancelación. De ahí no se desprende, conforme *255asume el registrador, que en ausencia de un traspaso de tal índole o de una anotación de Us pendens no pueda efectuarse una cancelación hasta después de transcurrido el período de veinte años contado a partir de la fecha en que se hizo la mención, como sucedía bajo la ley de 1923. No se concedió prórroga alguna en los casos de hipotecas o de gravámenes existentes en favor del vendedor. Podría ser que la Legis-latura considerara que la prórroga concedida en casos de censos fuera solamente una compensación suficiente por la pérdida del período de veinte años. Sea ello como fuere, la cuestión relativa a si la. ley debe ser nuevamente enmen-dada es una que debe ser resuelta por la Legislatura y no por las cortes.
El párrafo (a), según fué enmendado en 1924, inter-pretado en armonía con la cláusula inicial anterior, que no fué enmendada, no autoriza expresamente la cancelación dt; menciones de censos, ni después de veinte años a partir de la fecha de tales menciones ni en ninguna otra forma. (Al hacer esta aseveración echamos enteramente a un lado el disponiéndose que puede o no interpretarse en el sentido de incluir menciones de censos). La omisión de la palabra “censos” al enmendar la primera oración del párrafo a es significativa. En vez de eliminar la palabra “censos”, la Legislatura pudo.haber insertado las palabras “excepto con-forme se dispone más adelante,” enmendando así la ley de tal suerte que leyera “'menciones de hipotecas, de censos, excepto-conforme se dispone más adelante,” etc. No lo hizo así en el momento de efectuar la enmienda. Durante la dé-cada que ha transcurrido desde entonces no há tratado de efectuar ninguna nueva enmienda. Las cortes no pueden ahora restituir las palabras eliminadas mediante legislación judicial con visos de interpretación estatutaria. De acuerdo con la ley, tal como fué enmendada, el período de veinte años es aplicable solamente cuando “las menciones de hipotecas o de precio aplazado de la compraventa de inmuebles” están envueltas. La única cuestión que se discute en los alegatos *256es la relativa a cuándo puede efectuarse la cancelación. El registrador, al basar su resolución en el fundamento de que no habían transcurrido veinte años desde la fecha en que se hizo la mención, admitió implícitamente que la cancelación podía hacerse luego de expirado dicho lapso de tiempo. Empero, ya hemos indicado que la ley, tal cual fué enmen-dada, no autoriza expresamente la cancelación de menciones de censos, a menos que tal autorización pueda hallarse en el disponiéndose. Es cuestión a discutir si en la cláusula que inmediatamente precede al disponiéndose puede hallarse una autorización implícita. Podría decirse con algún grado de plausibilidad que el adoptar la teoría de tal autorización par-ticipa de legislación judicial. Por otra parte, debe conside-rarse que la Legislatura realizó una cosa vana y fútil al prohibir la cancelación de menciones de censos en casos de traspasos de los antiguos libros a los modernos o en casos de una anotación implícita de lis pendens, a menos que fuera su intención que en ausencia de tal traspaso y de tal anota-ción dentro del período especificado debiera hacerse la can-celación. Por ende, llegamos a la conclusión de que la Legis-latura, al prohibir la cancelación de menciones de censos, en caso de que las partes interesadas dieran determinados pasos dentro de un período de tiempo especificado, quiso decir que sí los interesados no daban tales pasos dentro de dicho período, las menciones estarían sujetas a cancelación.

Debe revocarse la resolución apelada.